Citation Nr: 1602373	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-26 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a neck disorder.
 
2. Entitlement to service connection for a right shoulder disorder.

3. Entitlement to a higher initial rating in excess of 10 percent for a right middle finger disorder.
 
4. Entitlement to a higher initial rating in excess of 10 percent for residuals of a broken right wrist.
 
5. Entitlement to a higher initial rating in excess of 10 percent for residuals of a gunshot wound to the left finger/hand.
 
6. Entitlement to a higher initial (compensable) rating for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1954 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law Judge, seated at the RO, in May 2014 (Travel Board hearing). A transcript is in the record. The Board remanded several issues in August 2014. 

In August 2014, the Board referred the issue of service connection for a left shoulder disorder to the Agency of Original Jurisdiction (AOJ) for action. The matter is again REFERRED TO THE AOJ.

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this case should consider the electronic record (electronic claims file).

The issues of service connection for a neck disorder and a right shoulder disorder; and higher initial ratings for residuals of a broken right wrist, a right middle finger disorder, and residuals of a gunshot wound to the left finger/hand are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire initial rating period, the Veteran's bilateral ear hearing loss disability was productive of no worse than Level I hearing impairment in his right ear and no worse than Level VI hearing impairment in his left ear.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for a higher initial (compensable) rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85 Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration, and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

After the claim was received, the RO advised the Veteran by letter of the requirements for substantiating the claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. As this is a claim for a higher initial rating, once the claim for service connection was granted, the claim was substantiated and additional VCAA notice was not required; any defect in the notice was not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the identified treatment records for the initial rating period. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issue under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In an August 2014 Remand, the Board requested that the AOJ obtain outstanding treatment records for the initial rating period under appeal and provide the Veteran with a VA audiology examination to determine the current severity of his bilateral hearing loss disorder. The AOJ performed the development as requested. The Board finds that the AOJ sufficiently complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the AOJ's] compliance" with the terms of its remand orders); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The hearing was adequate as the Veterans Law Judge explained the issue and identified possible sources of evidence that may have been overlooked. 
38 C.F.R. 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Higher Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2015). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85. Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz (Hz), or cycles per second, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect. 38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). Where impaired hearing is service connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral I for rating purposes. 38 C.F.R. § 4.85(f).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86 (2015).

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list. 38 C.F.R. § 4.85(a). 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Higher Initial Rating for Bilateral Hearing Loss

For the initial rating period under appeal, the Veteran's bilateral hearing loss symptomatology did not more nearly approximate that required for a higher initial (compensable) disability rating under Diagnostic Code 6100.

In a March 2011 VA audiology examination report, an examination revealed an average 51 decibel loss in the right ear, with a speech recognition score of 
96 percent; and an average 71 decibel loss in the left ear, with a speech recognition score of 82 percent. Entering the average right ear pure tone threshold and speech recognition score into Table VI reveals a highest numeric designation of hearing impairment of I for the right ear. 38 C.F.R. § 4.85. As the Veteran's pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hz) were 55 decibels or greater in the left ear during this particular test, the Board was allowed to utilize the Roman Numeral designation for hearing impairment from either Table VI or Table VIa. As the usage of Table VIa yielded a higher designation, the Board assigned a highest numeric designation of hearing impairment of VI for the left ear. See 38 C.F.R. § 4.86 (listing the regulations for rating exceptional patterns of hearing impairment). Entering the category designations for each ear into Table VII results in a disability rating of zero percent (noncompensable) under Diagnostic Code 6100.

In a July 2015 VA audiology examination report, the Veteran stated that his hearing was not "all that bad," but reported difficulty hearing the telephone ring while the television was in use. The examination revealed an average 54 decibel loss in the right ear, with a speech recognition score of 96 percent; and an average 63 decibel loss in the left ear, with a speech recognition score of 84 percent. Of note, the Veteran's pure tone thresholds in both ears were not of sufficient severity to allow for the use of Table VIa. See 38 C.F.R. § 4.86. Entering the average pure tone thresholds and speech recognition scores into Table VI reveals the highest numeric designations of hearing impairment of I for the right ear and III for the left ear. 
38 C.F.R. § 4.85. Entering the category designations for each ear into Table VII results in a zero percent (noncompensable) disability rating under Diagnostic Code 6100.

The evidence does not indicate that the Veteran's hearing loss symptomatology more nearly approximated that required for a higher initial (compensable) rating during the entire initial rating period. The probative audiological evidence contains no findings supporting an evaluation in excess of zero percent for the Veteran's bilateral ear hearing loss disability at any time during this appeal period. 

The Board has considered the Veteran's statements, indicating that he has difficulty hearing. However, as a layman without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially as to the severity of his hearing loss disability in relation to the applicable rating criteria. Medical examiners, including the VA compensation examiners, have conducted objective audiograms to measure the severity of the Veteran's hearing loss disability. 

The rating criteria determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence. However, the primary consideration is the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann, supra. There is no evidence of an unusual hearing pattern such that any other rating provisions would apply. 

The probative evidence of record does not support a higher initial (compensable) rating for the Veteran's bilateral hearing loss disability during the entire initial rating period, and the benefit-of-the-doubt rule does not apply to the Veteran's claim. 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.





Extraschedular Ratings

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's hearing loss. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Under the first step of the extraschedular analysis, for the entire increased rating period, all the symptomatology and impairment caused by the Veteran's hearing loss was specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. During the initial rating period, the Veteran's hearing loss has been manifested by sensorineural hearing loss and loss of speech recognition. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, as measured by both audiology testing and speech recognition testing. Comparing the Veteran's disability level and symptomatology of the Veteran's hearing patterns, the Veteran's degree of disability is contemplated by the Rating Schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Veteran is service connected for bilateral hearing loss, a right wrist disability, a right finger disability, a left hand/finger disability, and left foot disabilities. After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluation contemplates the symptomatology of the Veteran's hearing loss, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's hearing loss, the Board is not required to remand that issue to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the initial rating period, a higher initial (compensable) rating for bilateral ear hearing loss is denied.


REMAND

The remaining issues must be remanded for record clarification and any raised medical development, based on several matters raised recently. In the July 2015 VA medical examination report, the VA examiner stated that there was a 1990 VA X-ray of the cervical spine available on VISTAWeb. The examiner stated that the records did not contain any treatment records denoting an order for the 1990 X-ray on VistaWeb and that she did not have access to any paper records from that time. The earliest VA treatment records on file date back to 2010, and any additional records, to include that X-ray should be included in the record. On this review, the Board has also noted there may be missing service treatment records that may be relevant to the claims. Other development is as directed below.

Accordingly, the issues of service connection for a neck disorder and a right shoulder disorder; and higher initial ratings for residuals of a broken right wrist, a right middle finger disorder, and residuals of a gunshot wound to the left finger/hand are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain any additional service treatment records, to include any records indicating a surgical procedure on the left hand/finger in 1970 at Walter Reed Hospital, by contacting any appropriate records depositories. In so doing, comply with Federal procedures regarding the obtainment of Federal records.

2. Obtain and associate with the claims file all outstanding post-service records regarding VA and private treatment for the Veteran's neck disorder, right shoulder disorder, residuals of a broken right wrist, right middle finger disorder, and residuals of a gunshot wound to the left finger/hand. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

3. Only after the above requests are performed, provide access to the electronic claims file to the VA examiner who performed the July 2015 VA medical examinations for the claimed disorders or another qualified examiner if the specified examiner is unavailable. The examiner should note reviewing the electronic claims file in their report.

In reviewing the electronic claims file, the examiner should note the July 2015 medical opinion, in which that examiner stated that the Veteran's claimed right shoulder disorder was related to overuse of the Veteran's left shoulder. The examiner should opine whether the nonservice-connected left shoulder disorder is related to service or any incident of service. 

After a review of the electronic claims file, an interview with the Veteran, and a physical examination, the VA examiner should provide the following opinions:

a. Is any diagnosed right shoulder disorder related to service or any incident of service, to include the November 1967 motor vehicle accident noted in the service treatment records? 

b. If the examiner finds that a left shoulder disorder is related to service or any incident of service, was the Veteran's right shoulder disorder caused or permanently aggravated beyond its normal progression by the left shoulder disorder?

c. Is any neck disorder related to service or any incident of service, to include the November 1967 motor vehicle accident noted in the service treatment records?

The examiner is asked to note any functional impairments caused by the Veteran's right middle finger, right wrist, left finger/hand, and bilateral hearing loss disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any. All findings should be described in detail and all necessary diagnostic testing performed. The VA examiner should perform X-rays on the Veteran's right wrist/hand and left hand to ascertain any present arthritis and/or retained shrapnel. 

a. Due to the Veteran's reports of pain in the right hand, wrist, and arm at the May 2014 Travel Board hearing, the VA examiner, after testing, should report the causes of the Veteran's pain, if any can be determined, to include neurological disorders of the right arm and/or arthritis. If any cause for the pain can be determined, the VA examiner should opine as to whether the cause is related to service, or caused or permanently aggravated beyond its normal progression by a service-connected disability or disabilities.  

b. Regarding the Veteran's left finger/hand disability, the VA examiner is asked to report the extent of any retained shrapnel and, if so, whether such shrapnel has resulted in any symptomatology separate from loss of movement of the Veteran's index finger, to potentially include any symptoms regarding the Veteran's thumb.

The examiner must provide all opinions requested. The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for a neck disorder and a right shoulder disorder; and higher initial ratings for residuals of a broken right wrist, a right middle finger disorder, and residuals of a gunshot wound to the left finger/hand should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


